                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                      WESTERN DIVISION


GREATER KANSAS CITY LABORERS                    )
PENSION FUND, a Trust Fund,                     )
                                                )
      and                                       )
                                                )
REGINALD L. THOMAS and DONALD E. GREENWELL, III )
TRUSTEES OF THE GREATER                         )
KANSAS CITY LABORERS PENSION FUND,              )
                                                )
      and                                       )
                                                )
GREATER KANSAS CITY LABORERS                    )
WELFARE FUND, a Trust Fund,                     )
                                                )
      and                                       )
                                                )
REGINALD L. THOMAS and DONALD E. GREENWELL, III )
TRUSTEES OF THE GREATER                         )
KANSAS CITY LABORERS WELFARE FUND,              )       No.
                                                )
      and                                       )
                                                )
GREATER KANSAS CITY LABORERS                    )
VACATION PLAN, a Trust Fund,                    )
                                                )
      and                                       )
                                                )
REGINALD L. THOMAS and DONALD E. GREENWELL, III )
TRUSTEES OF THE GREATER KANSAS CITY             )
LABORERS VACATION PLAN,                         )
                                                )
      and                                       )
                                                )
GREATER KANSAS CITY LABORERS                    )
TRAINING FUND, a Trust Fund,                    )
                                                )
      and                                       )
                                                )
REGINALD L. THOMAS and DR. RICHARD BRUCE        )
TRUSTEES OF THE GREATER KANSAS CITY             )
LABORERS TRAINING FUND,                         )
                                                )
                              Plaintiffs,       )
                                                )
{00414476;L18-211;ADS }




                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 1 of 14
           vs.                                                         )
                                                                       )
FOUNDATION BUILDING MATERIALS, LLC d/b/a                               )
FBM formerly operating as                                              )
FBM/WAGNER DISTRIBUTION, LLC                                           )
[SERVE:     COGENCY GLOBAL, INC.                                       )
            9666 Olive Blvd., Suite 690                                )
            St. Louis, MO 63132]                                       )
                                                                       )
                                                Defendant.             )


                                                  COMPLAINT

                                                       COUNT I


           Come now Plaintiffs, Greater Kansas City Laborers Pension Fund, a Trust Fund, and

Reginald L. Thomas and Donald E. Greenwell, III, duly appointed and acting Trustees of the Greater

Kansas City Laborers Pension Fund who are authorized to maintain this action on behalf of the

Pension Fund and all the Trustees of the Greater Kansas City Laborers Pension Fund, and, for their

cause of action under Count I against Defendant, state:

           1.             This action arises under and jurisdiction is founded on Section 502 and Section 515

of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"), 29 U.S.C. §

1132 and 29 U.S.C. § 1145.

           2.             Plaintiffs, Reginald L. Thomas and Donald E. Greenwell, III, are duly appointed and

acting Trustees of the Greater Kansas City Laborers Pension Fund who are authorized to maintain

this action on behalf of the Pension Fund and all the Trustees of the Greater Kansas City Laborers

Pension Fund; Plaintiff, Greater Kansas City Laborers Pension Fund (hereinafter referred to as

"Plaintiff Fund"), is a trust fund existing and established pursuant to the Labor Management Relations

Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. § 1003.



{00414476;L18-211;ADS }
                                                           2


                 Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 2 of 14
           3.             Said Plaintiff Fund was established on April 24, 1965, pursuant to the collective

bargaining agreement entered into between the Builders Association of Missouri (hereinafter referred

to as "Association") and Laborers Local Unions Nos. 264, No. 555, and 1290 of the Greater Kansas

City Laborers District Council (now the Western Missouri and Kansas Laborers District Council) of

the Laborers International Union of North America; that the Trust Agreement establishing the Plaintiff

Fund was amended and revised effective January 1, 1976.

           4.             The situs of the Plaintiff Fund is the City of Kansas City, Missouri, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Missouri and the aforementioned Federal laws.

           5.             Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor with

copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. § 1132(h) by

depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

           6.             Defendant is a California limited liability company doing business as “FBM” a fictious

Missouri entity. Defendant previously operated as FBM/Wagner Distribution, LLC. The Defendant

is doing business in the State of Missouri and particularly in the Western District of Missouri, and at

all times material herein employed laborers performing work covered by the collective bargaining

agreement herein mentioned.

           7.             In the ordinary course of business, Defendant annually engages in substantial dollar

volume in business with persons, firms and corporations which are engaged in businesses affecting

commerce within the meaning of the Labor Management Relations Act, as amended, 29 U.S.C. §

151, and 29 U.S.C. § 185.




{00414476;L18-211;ADS }
                                                            3


                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 3 of 14
           8.             Defendant on or about July 14, 2014, executed a collective bargaining agreement

with the Laborers Locals No. 264 and 1290; that Defendant is thereby bound by said collective

bargaining agreement in effect on said dates and all agreement(s) subsequent thereto.

           9.             Laborer employees of the Defendant were employed under the terms of the above

referenced collective bargaining agreement between the Defendant and the Laborers Locals No.

264 and 1290 under which Defendant agreed, among other things, to pay and contribute to

Plaintiff Fund various sums per hour for each employee covered by and subject to said agreement

from July 14, 2014, to the present date and thereafter; and during said period to submit written

reports within ten days after the last day of the preceding month for the hours worked during said

preceding month; that said reports should list the names and hours worked and the amounts

contributed for each such employee of Defendant

           10.            Defendant has failed and refused to submit correct remittance reports and correct

contributions to Plaintiffs from January 1, 2018, to date, and Plaintiffs are unable to determine the

total amount of contributions owed by Defendant without an accounting of the books and records of

Defendant covering the period January 1, 2018, to date.

           11.            That the Defendant is required by Section 209 of ERISA, 29 U.S.C. § 1059, to

maintain records with respect to each employee sufficient to determine the benefits due or which

may become due to such employees.

           12.            Under the agreement hereinabove mentioned, Defendant likewise agreed, among

other things, to be bound by the terms and provisions of the Trust Agreement, as amended, under

which the said Plaintiff Fund is administered and to allow an official agent of the Board of Trustees

of said Plaintiff Fund, upon request, during regular business hours, to inspect and make copies

of any and all records of Defendant pertaining to compensation paid to employees, hours worked

by employees, monies withheld from employees for taxes paid on account of employees and


{00414476;L18-211;ADS }
                                                          4


                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 4 of 14
other records relevant to and of assistance in determining whether Defendant's obligations under

said agreement to make payments to said Plaintiff Fund have been faithfully performed

           13.            An audit of Defendant's books and records for the period January 1, 2015 through

December 31, 2017, shows that Defendant owes Plaintiffs TWO HUNDRED THREE THOUSAND, ONE

HUNDRED FIFTY-SEVEN AND                31/100 ($203,157.31) DOLLARS in unpaid fringe benefit contributions,

FORTY THOUSAND, SIX HUNDRED THIRTY-ONE AND 45/100 ($40,631.45) DOLLARS                     as and for liquidated

damages and TWENTY THOUSAND, FORTY-EIGHT AND 35/100 ($20,048.35) DOLLARS as and for

interest.

           14.            The collective bargaining agreement and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court

costs incurred to enforce payments from an employer in default.

           15.            The collective bargaining agreement and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance

of work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate

bond guaranteeing performance under the Trust Agreement, as amended

           16.            Plaintiffs are without an adequate remedy at law and will suffer immediate, continuing

and irreparable injury, loss and damage unless Defendant is ordered to specifically perform all

obligations on Defendant's part required to be performed under the collective bargaining agreement

and Trust Agreement, as amended, and herein referred to.

           17.            Defendant is required by Section 515 of ERISA, 29 U.S.C. § 1145 to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of the

aforesaid collective bargaining agreement and Trust Agreement, as amended; and this action is


{00414476;L18-211;ADS }
                                                            5


                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 5 of 14
brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said Defendant's obligations

under Section 515 of ERISA.

           18.            That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys' fees;

and their cost of this action.


           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2018, to date; and

           B.             For judgment against Defendant in the amount of TWO HUNDRED THREE THOUSAND,

ONE HUNDRED FIFTY-SEVEN AND 31/100 ($203,157.31) DOLLARS in unpaid fringe benefit contributions,

FORTY THOUSAND, SIX HUNDRED THIRTY-ONE AND 45/100 ($40,631.45) DOLLARS                  as and for liquidated

damages and TWENTY THOUSAND, FORTY-EIGHT AND 35/100 ($20,048.35) DOLLARS for interest due

and owing for the period January 1, 2015 to December 31, 2017; and for judgment against

Defendant in a sum equal to the number of hours found by said accounting to have been worked

and/or paid to employees covered by said agreement times the hourly amounts due under said

agreement for the period January 1, 2018, to date; and

           C.             For judgment against Defendant for liquidated damages; and

           D.             For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and



{00414476;L18-211;ADS }
                                                           6


                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 6 of 14
       F.      For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

       G.      For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended; and

       H.      For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

       I.      For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect to

the reporting and payment of fringe benefit contributions to the Plaintiffs; and

       J.      For judgment against Defendant for costs incurred in this action; and

       K.      For such other relief as the Court may deem appropriate.

                                              COUNT II

       Come now Plaintiffs, Greater Kansas City Laborers Welfare Fund, a Trust Fund, and

Reginald L. Thomas and Donald E. Greenwell, III, duly appointed and acting Trustees of the Greater

Kansas City Laborers Welfare Fund who are authorized to maintain this action on behalf of the

Welfare Fund and all the Trustees of the Greater Kansas City Laborers Welfare Fund, and, for their

cause of action under Count II against Defendant, state:

       1.      Plaintiffs, Reginald L. Thomas and Donald E. Greenwell, III, are duly appointed and

acting Trustees of the Greater Kansas City Laborers Welfare Fund who are authorized to maintain

this action on behalf of the Welfare Fund and all the Trustees of the Greater Kansas City Laborers

Welfare Fund; Plaintiff Greater Kansas City Laborers Welfare Fund (hereinafter referred to as

"Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management Relations

Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. § 1002.
{00414476;L18-211;ADS }
                                                7


            Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 7 of 14
        2.      Said Plaintiff Fund was established on April 1, 1962, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Laborers Local Unions Nos. 264 and 1290 of the Greater Kansas City Laborers

District Council (now the Western Missouri and Kansas Laborers District Council) of the Laborers

International Union of North America; that the Trust Agreement establishing the Plaintiff Fund was

amended and revised effective January 1, 1976.

        3.      An audit of Defendant's books and records for the period January 1, 2015 through

December 31, 2017, shows that Defendant owes Plaintiffs TWO HUNDRED THOUSAND, TWO HUNDRED

FORTY-SIX AND    45/100 ($200,246.45) DOLLARS in unpaid fringe benefit contributions, FORTY

THOUSAND, FORTY-NINE AND      33/100 ($40,049.33) DOLLARS as and for liquidated damages and

NINETEEN THOUSAND, SEVEN HUNDRED EIGHTY-FOUR AND           99/100 ($19,784.99) DOLLARS as and for

interest.

        4.      Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11),

Twelve (12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of Count I

of the within Complaint.

        WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

        A.      An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2018, to date; and

        B.      For judgment against Defendant in the amount of TWO HUNDRED THOUSAND, TWO

HUNDRED FORTY-SIX AND 45/100 ($200,246.45) DOLLARS in unpaid fringe benefit contributions, FORTY

THOUSAND, FORTY-NINE AND      33/100 ($40,049.33) DOLLARS as and for liquidated damages and

NINETEEN THOUSAND, SEVEN HUNDRED EIGHTY-FOUR AND           99/100 ($19,784.99) DOLLARS for interest

due and owing for the period January 1, 2015 to December 31, 2017; and for judgment against

Defendant in a sum equal to the number of hours found by said accounting to have been worked
{00414476;L18-211;ADS }
                                             8


             Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 8 of 14
and/or paid to employees covered by said agreement times the hourly amounts due under said

agreement for the period January 1, 2018, to date; and

       C.      For judgment against Defendant for liquidated damages; and

       D.      For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

       E.      For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

       F.      For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

       G.      For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended; and

       H.      For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

       I.      For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect to

the reporting and payment of fringe benefit contributions to the Plaintiffs; and

       J.      For judgment against Defendant for costs incurred in this action; and

       K.      For such other relief as the Court may deem appropriate.

                                              COUNT III

       Come now Plaintiffs, Greater Kansas City Laborers Vacation Plan, a Trust Fund, and

Reginald L. Thomas and Donald E. Greenwell, III, duly appointed and acting Trustees of the Greater

Kansas City Laborers Vacation Plan who are authorized to maintain this action on behalf of the

Vacation Plan and all the Trustees of the Greater Kansas City Laborers Vacation Plan, and, for their

cause of action under Count III against Defendant, state:
{00414476;L18-211;ADS }
                                                9


            Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 9 of 14
           1.             Plaintiffs, Reginald L. Thomas and Donald E. Greenwell, III, are duly appointed and

acting Trustees of the Greater Kansas City Laborers Vacation Plan who are authorized to maintain

this action on behalf of the Vacation Plan and all the Trustees of the Greater Kansas City Laborers

Vacation Plan; Plaintiff Greater Kansas City Laborers Vacation Plan (hereinafter referred to as

"Plaintiff Plan") is a trust fund existing and established pursuant to the Labor Management Relations

Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Plan is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. § 1002.

           2.             Said Plaintiff Plan was established on November 21, 1973, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Laborers Local Unions Nos. 264 and 1290 of the Greater Kansas City Laborers

District Council (now the Western Missouri and Kansas Laborers District Council) of the Laborers

International Union of North America; that the Trust Agreement establishing the Plaintiff Plan was

amended and revised effective January 1, 1976.

           3.             An audit of Defendant's books and records for the period January 1, 2015 through

December 31, 2017, shows that Defendant owes Plaintiffs THIRTY-EIGHT THOUSAND, SIX HUNDRED

EIGHTY-NINE AND              02/100 ($38,689.02) DOLLARS in unpaid fringe benefit contributions, SEVEN

THOUSAND, SEVEN HUNDRED THIRTY-SEVEN AND                  80/100 ($7,737.80) DOLLARS as and for liquidated

damages and THREE THOUSAND, EIGHT HUNDRED FORTY-FOUR AND 74/100 ($3,844.74) DOLLARS as

and for interest.

           4.             Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11),

Twelve (12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of Count I

of the within Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:




{00414476;L18-211;ADS }
                                                           10


                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 10 of 14
           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2018, to date; and

           B.             For judgment against Defendant in the amount of THIRTY-EIGHT THOUSAND, SIX

HUNDRED EIGHTY-NINE AND               02/100 ($38,689.02) DOLLARS in unpaid fringe benefit contributions,

SEVEN THOUSAND, SEVEN HUNDRED THIRTY-SEVEN AND                    80/100 ($7,737.80) DOLLARS as and for

liquidated damages and THREE THOUSAND, EIGHT HUNDRED FORTY-FOUR AND 74/100 ($3,844.74)

DOLLARS for interest due and owing for the period January 1, 2015 to December 31, 2017; and

for judgment against Defendant in a sum equal to the number of hours found by said accounting to

have been worked and/or paid to employees covered by said agreement times the hourly amounts

due under said agreement for the period January 1, 2018, to date; and

           C.             For judgment against Defendant for liquidated damages; and

           D.             For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.             For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended; and

           H.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and




{00414476;L18-211;ADS }
                                                          11


                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 11 of 14
       I.       For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect to

the reporting and payment of fringe benefit contributions to the Plaintiffs; and

       J.       For judgment against Defendant for costs incurred in this action; and

       K.       For such other relief as the Court may deem appropriate.

                                              COUNT IV

       Come now Plaintiffs, Greater Kansas City Laborers Training Fund, a Trust Fund, and

Reginald L. Thomas and Dr. Richard Bruce, duly appointed and acting Trustees of the Greater

Kansas City Laborers Training Fund who are authorized to maintain this action on behalf of the

Training Fund and all the Trustees of the Greater Kansas City Laborers Training Fund, and, for their

cause of action under Count IV against Defendant, state:

       1.       Plaintiffs, Reginald L. Thomas and Dr. Richard Bruce, are duly appointed and acting

Trustees of the Greater Kansas City Laborers Training Fund who are authorized to maintain this

action on behalf of the Training Fund and all the Trustees of the Greater Kansas City Laborers

Training Fund; Plaintiff Greater Kansas City Laborers Training Fund (hereinafter referred to as

"Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management Relations

Act, as amended, Section 302, 29 U.S.C. § 186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. § 1002.

       2.       Said Plaintiff Fund was established on October 1, 1974, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Laborers Local Unions Nos. 264 and 1290 of the Greater Kansas City Laborers

District Council (now the Western Missouri and Kansas Laborers District Council) of the Laborers

International Union of North America; that the Trust Agreement establishing the Plaintiff Fund was

amended and revised effective January 1, 1976.

       3.       An audit of Defendant's books and records for the period January 1, 2015 through

December 31, 2017, shows that Defendant owes Plaintiffs EIGHTEEN THOUSAND, FIVE HUNDRED
{00414476;L18-211;ADS }
                                         12


            Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 12 of 14
SIXTY-TWO AND               93/100 ($18,562.93) DOLLARS in unpaid fringe benefit contributions, THREE

THOUSAND, SEVEN HUNDRED TWELVE AND 57/100 ($3,712.57) DOLLARS as and for liquidated damages

and ONE THOUSAND, EIGHT HUNDRED TWELVE AND 08/100 ($1,812.08) DOLLARS as and for interest.

           4.             Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven (11),

Twelve (12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17), and Eighteen (18) of Count I

of the within Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreement from January 1, 2018, to date; and

           B.             For judgment against Defendant in the amount of EIGHTEEN THOUSAND, FIVE

HUNDRED SIXTY-TWO AND 93/100 ($18,562.93) DOLLARS in unpaid fringe benefit contributions, THREE

THOUSAND, SEVEN HUNDRED TWELVE AND 57/100 ($3,712.57) DOLLARS as and for liquidated damages

and ONE THOUSAND, EIGHT HUNDRED TWELVE AND 08/100 ($1,812.08) DOLLARS for interest due and

owing for the period January 1, 2015 to December 31, 2017; and for judgment against Defendant

in a sum equal to the number of hours found by said accounting to have been worked and/or paid to

employees covered by said agreement times the hourly amounts due under said agreement for the

period January 1, 2018, to date; and

           C.             For judgment against Defendant for liquidated damages; and

           D.             For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and
{00414476;L18-211;ADS }
                                                          13


                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 13 of 14
           G.             For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreement and Trust Agreement, as amended; and

           H.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreement and Trust Agreement, as amended, in respect to

the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.             For judgment against Defendant for costs incurred in this action; and

           K.             For such other relief as the Court may deem appropriate.




                                                        Respectfully Submitted,

                                                        ARNOLD, NEWBOLD, SOLLARS & HOLLINS,
                                                        P.C.



                                                        /s/ Bradley J. Sollars____________
                                                        Bradley J. Sollars, No. 54931



                                                        /s/ Aaron D. Schuster____________
                                                        Aaron D. Schuster, No. 68672
                                                        1100 Main Street, Suite 2001
                                                        Kansas City, Missouri 64105
                                                        (816) 421-5788
                                                        FAX (816) 471-5574
                                                        Attorneys for Plaintiffs




{00414476;L18-211;ADS }
                                                           14


                Case 4:20-cv-00215-BP Document 1 Filed 03/19/20 Page 14 of 14
